Citation Nr: 0931277	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-30 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a bilateral leg 
condition, to include a bilateral knee condition, originally 
claimed as torn leg tendons.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1970 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California. 


FINDINGS OF FACT

1.  The Veteran's left knee complaints in-service were shown 
to have been acute and transitory as no knee complaints or 
findings were noted prior to separation from service, and 
there were no complaints or diagnoses referable to the knees 
or legs until 2001, nearly thirty years after separation. 

2.  A chronic disability of the knees, including degenerative 
joint disease, was not shown in service or within a year of 
service and is not shown to be related to service or an event 
of service origin.


CONCLUSION OF LAW

A chronic bilateral leg condition, to include a bilateral 
knee condition, was not incurred in or aggravated by service, 
and arthritis may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In the present case, letters sent to the Veteran dated in 
March 2005, March 2006, and September 2006, advised the 
veteran of the information not of record that is necessary to 
substantiate the claim and informed the veteran of what 
evidence VA would seek to provide and what evidence he was 
expected to provide.  The March 2006 letter informed the 
Veteran of how VA determines the disability rating and an 
effective date for the award of benefits if service 
connection is awarded.  The RO obtained service treatment 
records, Social Security Administration records, and the 
report of a VA examination.  Additionally, the Veteran 
submitted private medical records and his own statements in 
support of his claim.


II. Service Connection 

The Veteran contends that he injured both of his legs while 
on an active duty "training mission" in 1973.  He 
specifically asserts that he was standing on a tank turret 
when he suddenly lost his balance and fell off, causing 
injury to both legs/knees.  He reports that he sustained 
tendon/ligament damage, from which all of his currently 
claimed knee and leg problems stem.  



a. Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

b. Analysis 

Relevant evidence of record consists of the Veteran's service 
treatment records from 1970 to 1973; VA medical center 
(hereinafter VAMC) outpatient treatment records from July 
2003 to August 2006, Social Security Administration 
Disability records; and private treatment records from Dr. R. 
S. of the Valley Heart Physicians Medical Group Inc (from 
2001 to 2005), and Desert Regional Medical Center Palm 
Springs (from 2003 to 2005).  The claims file also contains a 
report/opinion from a November 2008 VA medical examination, 
as well as statements submitted by the Veteran concerning his 
claimed bilateral knee disability. 

A review of the Veteran's service treatment records reflects 
that he was treated on July 27, 1973 for a "twisted" left 
knee, which he reported occurred while he was playing soccer.  
The diagnostic impression was possible lateral and posterior 
ligament damage; a contemporaneous X-ray of the knee was 
negative for fractures.  The Veteran was given crutches at 
that time.  On July 30, 1973, the Veteran returned to the 
dispensary for a follow-up evaluation of the left knee.  The 
clinic record from that time shows that he was treated with a 
cast for a period of 10 days. He was to return to the clinic 
after 10 days for removal of the cast.  While the Veteran 
separated from service some 2 weeks later, there are no 
subsequent clinic visits and the Veteran made no further 
complaints concerning his knees or legs.  Here, the Board 
notes that the June 1973 separation examination was conducted 
prior to the July 1973 injury, and therefore, it does not 
reflect any such musculoskeletal/joint abnormalities.  
Nevertheless, as will be further explained below, there are 
no treatment records from the time immediately following 
service to show continuation of any knee or leg condition, 
nor are there complaints or diagnoses referable to the knees 
until 2001, nearly thirty years after separation from active 
duty.  

Indeed, the first post-service evidence of a knee disability 
is demonstrated in May 2001 private treatment records from 
the Valley Heart Physicians Medical Group Inc. (Dr. R.S.).  
At that time, the Veteran complained of left leg swelling; he 
was diagnosed with acute synovitis of the left knee.  In 
March 2002, private treatment records reflect that the 
Veteran complained of episodic pain and swelling of the 
bilateral knees and ankles; the diagnosis was 
relapsing/remitting polyarthritis.  Private treatment records 
from October through December 2002 show continued treatment 
for bilateral knee pain and diagnoses of bursitis, rheumatoid 
arthritis, and polyarthritis of the bilateral knees, ankles, 
and other joints. 

A contemporaneous medical record from the Desert Regional 
Medical Center in November 2002 reflects that the Veteran 
presented to the emergency room with complaints of right knee 
pain, swelling, and redness.  He was given Darvocet and 
Vicodin for pain management and released.  

In a February 2003 letter from, Dr. R.S., the Veteran's 
primary care physician, he stated that the Veteran began 
having joint problems in May 2001.  He explained that the 
joint problems initially started with both knees, and then 
worsened with recurrent episodes of bursitis and progressive 
involvement of the bilateral wrists and small joints of the 
hands.  The Veteran clinically satisfied the American 
Rheumatological Association's criteria for a diagnosis of 
rheumatoid arthritis at that time.  The physician further 
explained that when the disease (i.e. rheumatoid arthritis) 
is in relapse, or active, the Veteran is barely able to 
function due to the pain in his hands and weight bearing 
joints. 

Private treatment records dated from January to August 2003 
demonstrate continued treatment for pain and swelling of the 
left and right knee, among other affected joints; in June 
2003, a treatment record reflects that the Veteran's 
rheumatoid arthritis was in remission.  In August 2004, the 
Veteran reported having two, rheumatoid-related flare-ups 
during a one month period; he was negative for synovitis of 
the knees.  In November 2004, the Veteran complained of 
increased pain in the left knee; objectively, the physician 
noted that there was mild effusion of the suprapatellar 
bursa; fluid from the knee was subsequently aspirated.  
Several weeks later, during a follow-up visit for his 
rheumatoid arthritis, the Veteran reported that he was still 
in pain but that his knee was better.  

In a December 2004 VA clinical note, the Veteran reported 
that his rheumatoid arthritis was worsening and that most of 
his joints were swollen and painful; he was given pain 
medication and transferred to the rheumatology clinic for 
consult.  

VA and private treatment records from January through March 
2005 document continued complaints and treatment for 
rheumatoid arthritis flare-ups.  Subjectively, the Veteran 
complained of "excruciating pain and swelling to the 
bilateral shoulders, knees, elbows, and wrists."  
Objectively, the right knee, in particular, was tender; 
effusion was present; and range of motion was limited.  
Synovial fluid was tested for septic arthritis at that time, 
although the primary diagnosis continued to be rheumatoid 
arthritis.  Several weeks later, the Veteran reported that 
his right knee was better.  

In November 2008, the Veteran underwent a C & P examination 
for his claimed knee/leg disability.  He told the examiner 
that he had injured both of his knees in-service when he fell 
off of a tank turret; he further explained that the injury to 
his left leg was more severe and that he was treated with a 
leg cast for about 6 weeks.  The Board briefly notes the 
Veteran's historical account of the in-service injury here is 
not consistent with the narrative contained in the 1973 
service treatment records, which reflect that the Veteran 
injured his left knee while playing soccer and that he was in 
a cast for a period of 10 days.  In any event, the Veteran 
reported no history of trauma to the joints, but stated that 
he experienced incapacitating episodes of arthritis up to 
three times per year.  Objectively, joint symptoms included 
pain, stiffness, and weakness of the left knee joint, with 
severe flare-ups and limited motion.  X-rays revealed mild 
degenerative joint changes in both knees.  When asked if the 
Veteran's knee disability was related to service, the VA 
examiner responded that he was unable to resolve this 
question without resorting to mere speculation.  He explained 
that the Veteran's degenerative arthritis was further 
complicated by the fact that he also suffers from rheumatoid 
arthritis which causes significant pain and disability, 
including disabling spine pain and osteonecrosis of the 
bilateral hips.  

With respect to the remaining evidence of record, statements 
submitted by the Veteran in January 2005, April 2005, and 
December 2006, all claim that his current knee pain and 
associated arthritis are due to the injury he suffered in 
service.  The Veteran also submitted a letter in April 2007 
contending that, after his in-service injury, he has 
"always" had difficulties with long walks, climbing, 
running, jumping, tennis, and golf.  

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim.  The Board notes at the outset that the 
Veteran has submitted no medical or other evidence 
documenting any chronic knee disability dated prior to May 
2001.  The Board considers this fact to weigh conclusively 
against his claim of having knee problems since service.  In 
fact, the first time the Veteran identified any knee problems 
whatsoever was during his May 2001 visit to his primary care 
physician, at which time he was treated for left knee 
synovitis.  Moreover, the February 2003 letter from the 
Veteran's treating physician, Dr. R. S., clearly indicates 
that the onset of the disease (rheumatoid arthritis) was in 
May 2001.  

The Board further finds the medical evidence in the Veteran's 
service treatment records to be persuasive that his knee 
complaints in-service were acute and resolved without 
residual pathology.  Again, there were no reports of in-
service treatment for the left knee after July 30, 1973; 
moreover, with respect to the right knee, the Board notes 
that there were no complaints or treatment at any time while 
in service.  Furthermore, there is no post-service 
documentation of disability to either the right or left knee 
until 2001.  These facts weigh heavily against the Veteran's 
claim of having an ongoing knee disorder from service. 

The Board concedes that the Veteran's most recent VA and 
private treatment records confirm a current knee disability, 
variously diagnosed as bilateral degenerative arthritis and 
rheumatoid arthritis, but concludes that there is no 
competent medical evidence relating any such disabilities to 
service.  Essentially, the Veteran's 1973 left knee injury 
was shown to have resolved with no further in-service knee 
complaints or findings subsequent to July 1973.  Post-
service, the evidence of record is devoid of any complaints 
or objective medical evidence of a disability until May 2001, 
at which time the Veteran was treated for acute synovitis of 
the left knee.  Shortly thereafter, he was diagnosed with 
rheumatoid arthritis, which affected multiple joints, 
including the knees, hands, and elbows. 

Again, the Board points out that for nearly 30 years the 
Veteran did not seek treatment for or reference any knee or 
leg problems, which he now asserts are related to the knee 
injury he had in service.  It is clear, as discussed above, 
that the Veteran was treated with a cast for 10 days in-
service and was then returned to duty without any further 
complaints or treatment in-service or until decades later.  
As such, any complaints the Veteran had in-service appear to 
have been acute and transitory and to have resolved without 
residual pathology.  

The Board also finds compelling that there is no probative 
medical evidence to support a finding of a nexus between the 
in-service treatment for a left knee injury in 1973 and the 
Veteran's current bilateral knee disability.  As noted above, 
the November 2008 VA examiner could not offer an opinion as 
to the etiology of the Veteran's disability without resorting 
to mere speculation; therefore, the examiner's statement does 
not have the required degree of medical certainty necessary 
for service connection.  In this regard, the Board notes that 
service connection may not be based on speculation or remote 
possibility. See 38 C.F.R. § 3.102;  Davis v. West, 13 Vet. 
App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-
28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  
Finally, no other competent medical evidence of record offers 
an opinion as to etiology.  

The Board has considered the Veteran's contentions that his 
bilateral knee disability was incurred in service.  The 
Veteran, however, has not demonstrated that he has any 
medical expertise to make such an opinion or diagnosis.  The 
Board notes that although the Veteran is competent to report 
symptoms, he does not have medical expertise and therefore 
cannot provide a competent opinion regarding diagnosis or 
causation of his disability.  As a layperson without the 
appropriate medical training and expertise, the Veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such as whether there exists a medical nexus 
between any current disability and service. See Bostain v. 
West, 11 Vet. App. at 127, citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board finds the Veteran's 
assertions of the continuity of his symptoms since service to 
be of little weight, especially in light of the nearly three 
decades during which he made no complaints of problems with 
the legs or knees.

In light of the foregoing, the Board thus concludes that the 
probative medical evidence of record does not link the 
Veteran's current bilateral knee disability to service.  
Moreover, while the Veteran's service treatment records 
demonstrate a left knee injury, that injury appears to have 
been acute and transitory and to have resolved without 
residual disability.  Therefore, the Board concludes that the 
Veteran's current bilateral knee disability was not incurred 
in or aggravated by service.  Notably, the record does not 
contain any evidence of a diagnosed leg disability, either 
in-service or post-service.  Although the Veteran has 
complained of leg pain, pain alone, without a diagnosed or 
identifiable underlying condition does not constitute a 
disability for which service connection may be granted. 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Thus, the claim for service connection for a bilateral knee 
and/or leg disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the- doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral leg 
condition, to include a bilateral knee condition, is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


